Citation Nr: 0902428	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for weakness of the 
lower extremities, as a disability distinct from the already 
service-connected chronic fatigue syndrome.

2.  Entitlement to a higher level of special monthly 
compensation (SMC).  

3.  Whether $3,414 was the correct amount of monthly 
compensation paid to the veteran by the November 2006 rating 
decision for special monthly compensation based on aid and 
attendance.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to a rating in excess of 20 percent for 
internal hemorrhoids, to include the issue of a compensable 
rating for hemorrhoids earlier than August 5, 2006.

6.  Entitlement to an effective date earlier than February 
27, 2004 for the grant of service connection for chronic 
fatigue syndrome.

7.  Entitlement to a rating for chronic fatigue syndrome in 
excess of 10 percent for the period prior to May 15, 2006, 
and in excess of 60 percent for the period prior to July 6, 
2006.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

10.  Entitlement to a special home adaption grant.

11.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of 
America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
August 1986 and from October 1986 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2006, November 2006, and September 2007 rating 
decisions.

The issue of entitlement to an increased rating for 
depression was also certified as on appeal from the RO and 
placed under this appeal's docket number.  The Board, 
however, was ordered by the Court of Appeals for Veterans 
Claims to consider that issue in the context of an appeal 
brought from a decision by the Board under an earlier docket 
number.  Therefore, this issue is being addressed in a 
separate decision under that earlier docket number.  

The issues of hypertension, specially adapted housing/home 
adaptation grant and concerning an automobile/adaptive 
equipment are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Weakness in the veteran's legs is a symptom of his 
chronic fatigue syndrome and not a separate disability.

2.  The veteran has not suffered disability under conditions 
as would entitle him to two or more of the rates provided in 
one or more subsections (l) through (n) of 38 U.S.C.A. 
§ 1114; he has not suffered bilateral deafness, total 
blindness or anatomical loss of both arms.  

3.  The veteran's lower extremities are not paralyzed and 
there is no indication that he has lost bowel or bladder 
control.

4.  The veteran does not show a combination of disabilities 
or helplessness sufficient to warrant a higher level of SMC.

5.  The veteran has a spouse and 4 children (all under the 
age of 18).

6.  The rate of special monthly compensation payable at the L 
level at the time of the November 2006 rating decision was 
$3,210 for a veteran, his spouse, and one minor child; and 
$68 was payable for each of the veteran's 3 additional minor 
children.

7.  The evidence fails to relate the veteran's current back 
disability to either his time in service or to a service 
connected disability.
 
8.  Prior to August 2006, there is no evidence of anal 
fissures, and no evidence has been presented, nor allegation 
raised, that the veteran is anemic.  

9.  Treatment records fail to show either large or thrombotic 
hemorrhoids.

10.  The evidence fails to show that the symptoms from the 
veteran's hemorrhoids are exceptional or unusual. 

11.  The doctor's comment that the veteran's chronic fatigue 
syndrome caused a limitation in his activities by 40 percent 
of his pre-symptom level in May 2006 was the first indication 
of a worsening of the veteran's chronic fatigue syndrome.

12.  July 6, 2006 was the first time it was noted that the 
veteran's chronic fatigue syndrome occasionally precluded 
self care.

13.  Service connection for chronic fatigue syndrome was made 
effective the date the veteran's claim was received. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for weakness of the lower 
extremities as a disability distinct from the already 
service-connected chronic fatigue syndrome have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Criteria for an effective date earlier than February 27, 
2004 for the grant of service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 5110(a), 7111 
(West 2002); 38 C.F.R. §§ 3.400, 20.204 (2008).

4.  Criteria for a rating for chronic fatigue syndrome in 
excess of 10 percent earlier than May 15, 2006 and for a 
rating in excess of 60 percent earlier than July 6, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.88b, Diagnostic Code (DC) 6354 (2008).

5.  Criteria for a higher level of SMC have not been met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2008).

6.  Criteria for payment in an amount in excess of $3,414 per 
month for SMC based on aid and attendance as of November 2006 
have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2008).

7.  Criteria for a rating in excess of 20 percent for 
internal hemorrhoids, to include the issue of a compensable 
rating for hemorrhoids earlier than August 5, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, DC 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.


Weakness of the lower extremities as disability distinct from  
chronic fatigue syndrome

The veteran asserts that he should be separately service 
connected for the weakness of his lower extremities on the 
basis that he has problems with balance and coordination and 
he is unable to walk without crutches.  The veteran also 
indicated that he experiences functional loss due to extreme 
pain, muscle aches, and fatigue.

The veteran submitted a medical record from September 2007 
indicating that as a result of his disability he was unable 
to climb, squat, crawl or kneel; he had decreased balance and 
coordination; and repetitive upper and lower extremity use 
produced fatigue.

The veteran is service connected for chronic fatigue syndrome 
which is rated as totally disabling, (100 percent schedular) 
in recognition of symptomatology that includes weakness of 
the lower extremities.  

The veteran underwent a VA examination in March 2007 to 
address his leg weakness.  However, after the neurological 
examination, the examiner concluded that the only explanation 
he could find for the veteran's legs was chronic fatigue 
syndrome with secondary leg weakness, noting that he could 
not find another etiology to explain the leg weakness.  There 
was no tone abnormality.  

The evidence fails to show a separate disability of the legs; 
the weakness in the legs is a symptom of the veteran's 
chronic fatigue syndrome, and the severity of the condition 
is a basis for the disability rating currently assigned.  
Therefore, to assign an additional rating for the veteran's 
legs that is wholly separate from the rating he already 
receives for chronic fatigue syndrome would be considered 
pyramiding (defined in 38 C.F.R. § 4.14 as the evaluation of 
the same disability under various diagnoses) which is 
prohibited.  

As such, the veteran's claim of entitlement to service 
connection for is denied.


Back Disability

The veteran filed a claim for service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
also filed a claim suggesting that he had back pain secondary 
to his service connected depression in March 2006.

Service medical records reveal that the veteran specifically 
denied back pain in January 1985, September 1986, and May 
1992; and physical examinations in January 1985, September 
1986, and May 1992 all found the veteran's spine to be 
normal.

X-rays of the lumbar spine in May 2002 showed normally 
maintained disc spaces.  No fractures were seen and there was 
no evidence of spondylolysis.

In June 2002 the veteran presented for treatment complaining 
of lower back pain since April 2002.  It was noted that he 
had been a letter carrier for the postal service from 1994 
until 2002.  The doctor found that the veteran had normal 
strength, no limb atrophy, normal sensory responses, and deep 
tendon reflexes that were brisk and symmetrical.  The 
veteran's spinal movement, however, was limited and he was 
assessed with back pain with no occupational risk factor, and 
no history of back trauma.  X-rays were normal.

A record dated in May 2006, showed the veteran was assessed 
with lumbar degenerative disc disease.  There was point 
tenderness over L3 and L4, but the veteran had good range of 
motion, and straight leg raises were negative.  X-rays of the 
veteran's lumbar spine in August 2006, however, were normal.

In August 2006, the veteran underwent a VA examination at 
which the veteran reported having been diagnosed with 
degenerative disc disease in the lumbar spine in 1993.  
However, the examiner noted that a review of the veteran's 
claims file did not reveal a complaint of back pain until 
2002.  The examiner also opined that he did not find any 
record of an injury to the lower back that might explain the 
degenerative disc disease.

Thus, the evidence of record fails to show any back problems 
during service, and medical records first show a back 
disability a number of years after the veteran left service 
and after many years as a postal worker.  While the veteran 
maintains that he was diagnosed with degenerative disc 
disease in 1993, there is no indication where this diagnosis 
was made and x-rays of the lumbar spine in May 2002 showed 
normally maintained disc spaces.  Furthermore, no medical 
opinion has suggested that the veteran's back disability is 
related to his time in service, and given the lack of any 
evidence of a back injury in service or any complaints of 
back problems shortly after service, a medical opinion is not 
necessary since there is nothing in service to which any 
current disability could be related.  

While the veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his back disability and an event in service.  

As the evidence fails to relate the veteran's current back 
disability to either his time in service or to a service 
connected disability, the veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Hemorrhoids

The veteran currently receives 20 percent rating for his 
internal hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  
Service connection was granted by a May 2006 rating decision 
which assigned a noncompensable rating that was made 
effective the date the veteran's claim was received in June 
1995.  The veteran disagreed with the rating and it was 
subsequently increased to 20 percent, effective August 5, 
2006.  As such, the Board will consider both whether a rating 
in excess of 20 percent is warranted for the veteran's 
hemorrhoids; and whether a compensable rating is warranted 
for the veteran's hemorrhoids prior to August 2006.  However, 
in both cases the Board concludes that a higher rating is not 
warranted by the evidence of record.     

Under DC 7336, a noncompensable rating is assigned when 
hemorrhoids are either mild or moderate; a 10 percent rating 
is assigned when hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences; and a 20 percent rating is assigned 
when hemorrhoids cause either persistent bleeding with 
secondary anemia, or when they cause fissures.  It is noted 
that a 20 percent rating is the highest schedular rating for 
hemorrhoids.

In January 2002, the veteran underwent a VA examination at 
which he stated that he periodically had small amounts of 
bright red blood in his stool.  However, a rectal examination 
revealed no evidence of hemorrhoids and a digital examination 
revealed a tight sphincter tone.  No evidence of rectal 
lesions were seen, and there was no evidence of blood on the 
examining finger.

In June 2002, the veteran underwent a VA examination for 
hemorrhoids.  The veteran indicated that he first noticed 
blood in his stool in June 2002.  The veteran reported having 
blood in his stool three to four times per week at that 
point.  No surgery had been required to treat his 
hemorrhoids.  Upon examination, several small internal 
hemorrhoids were noted, but there was no evidence of blood 
present.

In a March 2005 statement, the veteran again indicated that 
he had had blood in his stool consistently since his time in 
the military.

In May 2006, the veteran was noted to have rectal bleeding as 
a result of his hemorrhoids which was noted to be persistent, 
but no anemia or fissures were noted, and there was no 
indication that the veteran's hemorrhoids were large or 
thrombotic.  

As such, prior to August 2006, the medical evidence failed to 
show hemorrhoids that were either large or thrombotic or that 
caused either anemia or fissures.  Therefore, the criteria 
for a compensable rating for hemorrhoids prior to August 2006 
were not met.

During the course of his appeal, the veteran submitted a 
treatment record from August 2006 in which it was noted that 
he had been diagnosed with an anal fissure; and based on this 
treatment record, the RO increased the veteran's rating to 20 
percent.

In March 2007, the veteran underwent a VA examination for his 
hemorrhoids, at which he relating having bright red rectal 
bleeding about every two to three days.  However, no evidence 
of anemia was seen and no allegation has been made that the 
veteran had a history of anemia.  The veteran did complain of 
pain, burning, and itching that is associated with his 
hemorrhoids, but the examiner found no bleeding site.

As noted above, the 20 percent rating that is currently 
assigned for the veteran's hemorrhoids is the highest 
schedular rating available for hemorrhoids; however, if an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made. 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  However, in this case, 
while the veteran's hemorrhoids clearly cause him difficulty, 
it is for this reason that a 20 percent rating was assigned.  
The symptoms of the veteran's hemorrhoids clearly track the 
rating criteria, and no exceptional or unusual manifestations 
have been either shown by the medical evidence or alleged by 
the veteran.  Therefore, an extraschedular rating is denied.

As the criteria for a higher rating for hemorrhoids have not 
been met, the veteran's claim is denied.

Higher level of special monthly compensation (SMC) 

In his claim, the veteran asserts that he is entitled to a 
higher level of SMC at the rate warranted under 38 U.S.C.A. 
§ 1114(o) and thus should be considered for the maximum rate 
under 38 U.S.C.A. § 1114(r), which in addition to the rate 
provided under § 1114(o), awards a separate amount for aid 
and attendance purposes.  

The veteran is currently paid at the rate authorized under 
38 U.S.C.A. § 1114(l) which contemplates impairment that 
requires aid and attendance, but which is at a rate less than 
the amount paid by operation of the combination of § 1114(o) 
and § 1114(r).   

The special monthly compensation provided by 38 U.S.C. 
1114(o) is payable under specific situations.

First, if a veteran has any of the following conditions: (i) 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; (ii) Conditions 
entitling to two or more of the rates (no condition being 
considered twice) provided in 38 U.S.C. 1114(l) through (n); 
(iii) Bilateral deafness rated at 60 percent or more 
disabling (and the hearing impairment in either one or both 
ears is service connected) in combination with service-
connected blindness with bilateral visual acuity 5/200 or 
less; or (iv) Service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.

The veteran does not have arm problems, and he is not deaf.  
As such, the only criteria the veteran could possibly qualify 
for would be to satisfy two of the conditions from 1114(l) 
through (n).  However, as discussed below, the evidence fails 
to show this is the case.

The veteran qualifies for 1114(l), because the evidence 
showed that he was in need of aid and attendance as a result 
of his chronic fatigue syndrome.  However, he fails to meet 
the criteria for a rating under 1114(m) or (n).

The special monthly compensation provided by 38 U.S.C. 
1114(m) is payable for any of the following conditions: (i) 
Anatomical loss or loss of use of both hands; (ii) Anatomical 
loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iii) Anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or loss 
of use of one leg at a level, or with complications, 
preventing natural knee action with prosthesis in place; (iv) 
Blindness in both eyes having only light perception; (v) 
Blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance.

While the veteran asserts that he has lost the use of his 
legs due to his chronic fatigue syndrome, neither leg has 
been amputated, and there is no indication that his "loss" 
prevents natural knee action with prosthesis in place.  The 
veteran has not alleged any loss of use of the arms and he is 
not blind.  As such, he does not meet the criteria for a 
rating under 1114(m).

With regard to the special monthly compensation provided by 
38 U.S.C. 1114(n), amputation is a prerequisite, except if it 
is shown that there is loss of use of both arms and blindness 
without light perception in both eyes.  As the veteran's legs 
have not been amputated, (and again, there is no allegation 
of loss of use of the arms and he is not blind), he does not 
qualify for compensation at the 1114(n) level.

Therefore, the veteran does not meet the criteria for two 
separate ratings as provided for in § 1114 (l)-(m).

Compensation under § 1114(o) is also permitted when there is 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control, through the combination 
of loss of use of both legs and helplessness.  The 
requirement of loss of anal and bladder sphincter control is 
met even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  However, 
while the veteran uses Canadian crutches to ambulate, his 
lower extremities are not paralyzed, and there is no 
indication that he has lost bowel or bladder control.  

Another way to obtain compensation under § 1114(o) is through 
combinations, which means that determinations must be based 
upon separate and distinct disabilities.  This requires, for 
example, that where a veteran who had suffered the loss or 
loss of use of two extremities is being considered for the 
maximum rate on account of helplessness requiring regular aid 
and attendance, the latter must be based on need resulting 
from pathology other than that of the extremities.  If the 
loss or loss of use of two extremities or being permanently 
bedridden leaves the person helpless, increase is not in 
order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  

However, the veteran does not show a combination of 
disabilities.  While he has qualified for aid and attendance 
due to his chronic fatigue syndrome which includes any leg 
weakness, there is not a second distinct disability that 
would warrant such a rating.  As such, a rating based on a 
combination is not warranted. 

Lastly, compensation under 1114(o) is permitted by showing 
helplessness.  The maximum rate, as a result of including 
helplessness as one of the entitling multiple disabilities, 
is intended to cover, in addition to obvious losses and 
blindness, conditions such as the loss of use of two 
extremities with absolute deafness and nearly total blindness 
or with severe multiple injuries producing total disability 
outside the useless extremities, these conditions being 
construed as loss of use of two extremities and helplessness.  
38 C.F.R. § 3.350(e)(4).  

While the veteran requires assistance from his wife on 
occasion, this is recognized by the grant of aid and 
attendance.  There is no showing that the veteran is 
helpless.  The veteran can see and hear, and while he uses 
crutches to walk, he is able to get around by himself.

As such, the criteria for a higher rating for SMC have not 
been met, and the veteran's claim is therefore denied.

Whether $3,414 was the correct amount to be assigned for 
special monthly compensation based on aid and attendance

The veteran was awarded SMC in November 2006 and paid at the 
rate of $3,414 per month.  The veteran has challenged this 
award.  However, as discussed below, the Board finds that 
this was the correct amount of payment.  

The veteran has been assigned SMC at the "L" level; and 
this decision specifically finds that "L" is the 
appropriate level of SMC for the veteran as a result of his 
service connected disabilities.  SMC is paid based on a rate 
table that is recalculated each year.  The evidence shows 
that at the time the veteran filed his claim he was married 
and had four dependent minor children.

The current rate tables for SMC are available online at: 
http://www.vba.va.gov/bln/21/Rates/comp02.htm 

The rate table effective at the time the veteran filed his 
claim is available at:
http://www.vba.va.gov/bln/21/Rates/comp0205.htm 

This table directs that a veteran with a spouse and one child 
is paid at the rate of $3,210 for the "L" level of SMC.  
The table also indicates that for each child under the age of 
18, $68 is payable monthly.  One of the veteran's children is 
included in the $3,210 rate, thus $68 must be added for each 
of the additional three children (68x3 = 204). $204 + $3,210= 
3,414.  As such, the amount paid to the veteran including his 
SMC is correct; and the veteran's request for an amount 
higher than $3,414 is accordingly denied.

Earlier effective date for service connection for chronic 
fatigue syndrome

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).
When a decision has become final (either by appellate 
decision or failure to timely initiate and perfect an appeal 
(as in this case)), the effective date for an allowed claim 
is the date of receipt of the application to reopen or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (h)(2).

In an April 2006 decision, the Board granted service 
connection for chronic fatigue syndrome.  Thereafter, in a 
May 2006 rating action, the RO made the grant effective from 
February 2004, the date identified as the receipt of the 
relevant claim.  The veteran contends that the effective date 
should date back to June 1995.  

In June 1995, the veteran filed a claim for service 
connection for Persian Gulf Syndrome which the veteran 
described as symptoms of weakness of the body, headache, 
urinating blood, and blood in the bowels.  The RO determined 
that Persian Gulf Syndrome was not a disability in and of 
itself, and each of the individual symptoms was considered 
separately and denied by a January 1997 rating decision.  The 
veteran filed a notice of disagreement in March 1997, a 
statement of the case was issued in September 1997, and the 
veteran perfected his appeal later that month.  The Board 
denied the veteran's claims of weakness and headaches in 
August 1998 and granted his claim of an undiagnosed illness 
manifested by blood in the urine.  The Court of Appeals for 
Veterans Claims vacated this decision in November 2000 and 
remanded it pursuant to a joint motion for remand.  The Board 
remanded the veteran's claim.  Then, in April 2003 in a 
signed letter, the veteran indicated that he no longer wished 
to pursue his claims for headaches or for weakness (the 
veteran also indicated that wished to withdraw his claim of 
entitlement to a rating in excess of 20 percent for peptic 
ulcer disease).  The veteran's intent to withdraw these 
claims was unmistakable as both the veteran and his 
representative separately submitted documents conveying the 
veteran's desire to withdraw his claims for headaches and for 
weakness.

When a veteran withdraws a claim, the regulations provide 
that it deemed a withdrawal of the notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies.  Withdrawal does not preclude 
filing a new notice of disagreement and, after a statement of 
the case is issued, a new substantive appeal, as to any issue 
withdrawn, provided such filings would be timely under these 
rules if the appeal withdrawn had never been filed.

Given that the veteran withdrew his claim, the denial became 
final, because any new notice of disagreement that could be 
filed would no longer be timely to appeal a rating decision 
which had been issued many years earlier.  In August 2003, 
the veteran submitted a letter indicating that he had hastily 
withdrawn his claim for an increase in his service connected 
disability (namely peptic ulcer disease).  The veteran made 
no mention of any desire to undo his withdrawal of his claims 
of entitlement to service connection for headaches and 
weakness.  As such, this document is not considered to be an 
effort to reopen his previously denied claim of entitlement 
to service connection for headaches and weakness. 

In February 2004, the veteran filed a claim for service 
connection for chronic fatigue syndrome.  As such, the date 
this document was received is the earliest effective date 
that can be assigned, and the veteran's claim for an earlier 
effective date for the grant of service connection for 
chronic fatigue syndrome is denied.

Chronic fatigue syndrome

The veteran's chronic fatigue syndrome was initially rated at 
10 percent (effective February 27, 2004 (date his claim was 
received)), his rating was then increased to 60 percent as of 
May 15, 2006; and he was given a 100 percent rating, 
effective July 6, 2006.  The veteran believes that the 
ratings should be increased.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.
A 10 percent rating is assigned when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms wax and wane, but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year; or when symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.88b, DC 6354.

A 20 percent rating is assigned when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level; 
or when the symptoms wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent rating is assigned when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level; or 
when symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.

A 60 percent rating is assigned when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level; 
or when symptoms wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.

A 100 percent rating is assigned when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.

Rating in excess of 10 percent for the period prior to May 
15, 2006 

The veteran underwent a Persian Gulf War evaluation in 
January 2004 at which it was determined that he met the 
criteria for the medically unexplained chronic fatigue 
syndrome.  The veteran had moderate daytime sleepiness, and 
he complained of muscle fatigue and weakness.

In March 2004, the veteran's ex-wife wrote a letter 
indicating that when she met the veteran he was in great 
physical shape, but that he was not the same after returning 
from the Persian Gulf.  She indicated that the veteran's 
statements became repetitive and he would appear to lose 
thought processes.  She indicated that the veteran then began 
to be fatigued to the point that he was no longer able to go 
on runs, he also began having headaches and back pain.  

At a mental status VA examination in April 2004, the veteran 
reported sleeping a lot and being easily irritated.  He 
reported that his appetite was poor.  The examiner indicated 
that the veteran appeared quite lethargic.

The veteran underwent a VA examination in August 2004 at 
which his claims file was reviewed.  The veteran was 
complaining of chronic fatigue syndrome.  The veteran 
complained about getting tired easily.  The veteran was a 
well-developed, muscular, alert, cooperative male.  He was 
somewhat inconsistent with his answers regarding his health.  
The examiner found the examination to be normal, and he 
suggested that on the basis of the examination the veteran 
would give the impression of good health.  The examiner 
indicated that a diagnosis of chronic fatigue syndrome was 
not supported by the examination, and he indicated that 
symptoms the veteran described did not satisfy the criteria 
for chronic fatigue syndrome.  

In January 2005, the veteran reported that he felt tired and 
had little energy nearly every day.  In March 2005 the 
veteran's doctor completed a form indicating that the veteran 
could not walk 100 feet without stopping to rest due to 
weakness.  

In May 2006, a VA doctor indicated that the veteran was not 
actually functioning at even 40 percent of what he had 
previously functioned, due to back pain and chronic fatigue.

This medical appointment in May 2006 was the first occasion 
that the medical evidence demonstrated the veteran met the 
criteria for a rating in excess of 10 percent.  The increase 
is further supported by the veteran's VA examination in 
August 2006, at which it was noted that the veteran's 
symptoms had increased significantly in the prior year.  
Conversely at the veteran's previous VA examination in August 
2004 the veteran's symptoms were such that the examiner even 
questioned whether the veteran satisfied the criteria for 
chronic fatigue syndrome.  As such, prior to May 2006, there 
is no evidence that the veteran's chronic fatigue syndrome 
merited a rating in excess of 10 percent.

Rating in excess of 60 percent for the period prior to July 
6, 2006

In May 2006, a VA doctor indicated that the veteran was not 
actually functioning at even 40 percent of what he had 
previously functioned, due to back pain and chronic fatigue.  
However, the doctor did not indicate that the signs and 
symptoms of the veteran's chronic fatigue syndrome were 
nearly constant and so severe as to restrict routine daily 
activities almost completely and there was no indication that 
they occasionally precluded self-care.

In July 2006, the veteran underwent a VA examination of his 
chronic fatigue syndrome.  The veteran reported that he was 
functioning at less than 40 percent of his pre-illness 
activity level.  The veteran indicated that he had trouble 
walking 100 feet without rest.  The veteran reported that his 
total incapacity during the previous year had been about 12 
weeks and even involved using a bed pan.  The examiner 
indicated that the veteran's symptoms changed over time to 
the point that he was unable to continue working after 2002.  
The examiner also stated that the veteran's symptoms 
occasionally precluded self-care.

The veteran underwent a second VA examination in August 2006, 
at which he estimated that his current activity was less than 
40 percent of his pre-illness activity and he estimated that 
it had deteriorated about 20 percent in the past year.  The 
veteran reported that his wife had to help him out of bed on 
some mornings and had to occasionally help him into the 
shower, because he tended to lose his balance.  The examiner 
indicated that it was difficult to evaluate the deterioration 
of the veteran from a physical examination.  However, he 
noted that there had been a clear cut increase in the 
severity of the veteran's symptomatology since his first 
diagnosis in 2000 to the present time.  Additionally, the 
examiner indicated that it appeared that most of the 
deterioration had occurred within the past year, to the point 
that at the present time his symptoms were consistent and 
severe enough to restrict his daily activities almost 
completely and occasionally to preclude self care.

As such, July 2006 was the first occasion that it was 
determined that the veteran's symptomatology of chronic 
fatigue syndrome actually occasionally precluded self care, 
and therefore this was the first occasion that the veteran 
met the criteria for a total disability rating.

Thus, evidence has not been presented showing that the 
veteran warranted a higher rating for chronic fatigue 
syndrome at any earlier point than was assigned.  Therefore 
the veteran's claim is denied.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
June 2006, August 2006, March 2007, June 2007, and any defect 
concerning the timing of the notice requirement was harmless 
error.  Although the notice provided to the veteran was not 
always given prior to the first adjudication of the claim, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the veteran's 
claim was readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Private and VA treatment records have been obtained, as have 
service medical records.  The veteran was also provided with 
numerous VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

In these circumstances, there is no prejudice to the veteran 
in adjudicating this appeal.


ORDER

Service connection for weakness of the lower extremities, as 
a disability distinct from the already service-connected 
chronic fatigue syndrome, is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

A higher level of SMC due to the loss of use of the lower 
extremities is denied.

The claim for a different coding for SMC is denied.

A rating in excess of 20 percent for internal hemorrhoids, to 
include a compensable rating earlier than August 2006, is 
denied.

An earlier effective date for the grant of service connection 
for chronic fatigue syndrome is denied.

A rating for chronic fatigue syndrome in excess of 10 percent 
earlier than May 15, 2006 and in excess of 60 percent earlier 
than July 6, 2006 is denied.


REMAND

The veteran has hypertension which he believes was caused by 
either medication used to treat his service connected 
disabilities or by his service connected disabilities 
themselves.  

In August 2007, the veteran's hypertension was evaluated at a 
VA examination.  It was noted that the veteran's hypertension 
was first diagnosed in 2005, and a VA examiner opined that in 
view of the fact that neither chronic fatigue syndrome nor 
depression is associated with increased risks of 
hypertension, it is unlikely that the veteran's hypertension 
was permanently worsened by either of these service connected 
disorders.  The examiner found that it was more than likely 
that the veteran has essential hypertension which is becoming 
manifest as he gets older.

Since that examination, the veteran submitted the abstracts 
from several medical studies which suggest that depression, 
one of the veteran's service connected disabilities, could 
cause elevated blood pressure and might increase the risk of 
developing hypertension.  The veteran also submitted an 
article which indicated that the use of a monoamine oxidase 
inhibitor to treat depression could lead to a hypertensive 
crisis.  This raises a theory of entitlement, not explicitly 
addressed by the current VA examination.  As such, a new 
opinion should be obtained.

The veteran has also filed claims for specially adapted 
housing and a specially adapted automobile.  He asserts that 
he is unable to walk because his chronic fatigue syndrome 
causes weakness in his lower extremities.  The record 
reflects that the veteran ambulates with the use of Canadian 
crutches.  In a VA treatment record from June 2008, it was 
noted that the veteran had generalized daily weakness with 
decrease in the ability to walk, stand, bend, and balance 
himself, which was noted to be affecting his activities of 
daily living.  It was also noted that the veteran used 
crutches with difficulty.

However, no examination has been provided to assess the 
functionality of the veteran's legs.  

To qualify for specially adapted housing a veteran must 
demonstrate that he has loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809(a) and (b).  The term to preclude locomotion means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.

To qualify for a specially adapted automobile, a veteran must 
have loss or permanent loss of use of one or both feet.

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. 38 C.F.R. §§ 3.350(a)(2) and 4.63.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

The current condition of the veteran's lower extremities is 
unclear, and therefore, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
September 2007 to the present.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the extent to which the veteran's chronic 
fatigue syndrome has impacted the 
functionality of his lower extremities.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination.  

Specifically, the examiner should 
determine whether the veteran's chronic 
fatigue syndrome has caused the loss of 
use of both lower extremities so as to 
permanently preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair, due to his service-connected 
chronic fatigue syndrome.  As used here, 
the term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.

The examiner should also determine whether 
the veteran's chronic fatigue syndrome has 
so impacted his feet such that no 
effective function (such as the acts of 
balance, propulsion, etc. ) remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  

The examiner should fully describe the 
objective findings that support his or her 
conclusions (e.g., with respect to range 
of motion, instability, weakness, atrophy, 
tone, callosities, etc.), and a complete 
rationale for all opinions should be 
provided. 

3.  Return the veteran's claims file to 
the examiner who provided the VA 
examination in August 2007 regarding the 
veteran's hypertension, or if he is not 
available to another examiner.  The 
examiner should review the additional 
treatise evidence provided by the veteran 
and then should indicate whether it 
impacts his previous opinion that it was 
less likely than not (50 percent or 
greater) that the veteran's hypertension 
was caused by or worsened by either one of 
his service connected disabilities (to 
include depression, chronic fatigue 
syndrome, hiatal hernia, hemorrhoids, or 
blood in the urine), or by medication used 
to treat one of the service connected 
disabilities.  A complete rationale should 
be provided for any opinions expressed.

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any remain denied, 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


